 



Exhibit 10.4
SECOND AMENDMENT TO THE
HOUSTON EXPLORATION COMPANY
CHANGE OF CONTROL PLAN
This Second Amendment to the Houston Exploration Company Change of Control Plan,
as previously amended by an Amendment dated May 17, 2002 (the “Plan”), is made
on behalf of the Houston Exploration Company (the “Company”), the sponsor of the
Plan, and is effective as of immediately prior to, and contingent upon, the
effective time of the merger contemplated by the Agreement and Plan of Merger,
proposed to be entered into by and among the Company, Forest Oil Corporation, a
New York corporation ( “Parent”), and MJCO Corporation, a Delaware corporation
and a wholly owned subsidiary of Parent.
1. Section 5(a) of the Plan is hereby deleted in its entirety and is replaced
with the following new Section 5(a):
(a) The Plan Administrator shall be the Company; provided that the Company may
delegate some or all of its duties under this Plan to one or more officers of
the Company as from time to time may be designated by the Company in its sole
discretion. The Company shall fully indemnify each officer so designated against
any and all liabilities arising by reason of any act or failure to act made in
good faith pursuant to the provisions of the Plan, including expenses reasonably
incurred in defense of any claims relating thereto.
2. Section 5(b) of the Plan is hereby amended by replacing all references to the
VP-CAO with references to the Plan Administrator.
3. Attachment D of the Plan is hereby deleted in its entirety and is replaced
with the following new Attachment D:
OUTPLACEMENT SERVICES
In the event of a Change of Control, an Eligible Employee who is subject to a
Qualified Termination shall be entitled to receive (i) if such Eligible Employee
is party to an employment agreement with the Company immediately prior to the
Qualified Termination, the services of an executive outplacement firm selected
by such Eligible Employee, and approved by the Plan Administrator, for up to 12
months from the Qualified Termination, and (ii) if such Eligible Employee is not
party to an employment agreement with the Company immediately prior to the
Qualified Termination, the services of an outplacement firm selected and
approved by the Plan Administrator for up to three months from the Qualified
Termination. The Company will pay the outplacement firm directly for these
services.
4. Except as specifically modified herein, all terms and conditions of the Plan
shall remain in effect.

            THE HOUSTON EXPLORATION COMPANY
      By:   /s/ Roger B. Rice       Name:   Roger B. Rice        Title:   Senior
Vice President - Administration     

